SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1359
CA 13-01056
PRESENT: SMITH, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


SYRACUSE UNIVERSITY, PLAINTIFF-RESPONDENT,

                     V                                            ORDER

NATIONAL UNION FIRE INSURANCE COMPANY OF
PITTSBURGH, PA., DEFENDANT-APPELLANT.


BRESSLER, AMERY & ROSS, P.C., NEW YORK CITY (ROBERT NOVACK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

KASOWITZ, BENSON, TORRES & FRIEDMAN LLP, NEW YORK CITY (KENNETH H.
FRENCHMAN OF COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from a judgment (denominated decision and order) of the
Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered
March 7, 2013. The judgment, among other things, denied the motion of
defendant for summary judgment dismissing the complaint and granted
the cross motion of plaintiff for partial summary judgment on the
second cause of action seeking declaratory relief.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   December 27, 2013                    Frances E. Cafarell
                                                Clerk of the Court